Citation Nr: 1302436	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to May 1, 2009.  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 1, 2009.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to May 1, 2009.  

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from May 1, 2009.  

5.  Entitlement to an initial rating in excess of 70 percent for optic nerve stroke.  

6.  Entitlement to an earlier effective date for service connection for residuals of a stroke.  
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 and August 2009 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The April 2007 decision granted service connection for peripheral neuropathy of the right and left lower extremities with 10 percent ratings assigned effective March 29, 2006; granted service connection for visual loss with a noncompensable evaluation assigned March 29, 2006; and denied service connection for residuals of a stroke.  

A June 2009 rating decision granted service connection for residuals of a stroke with a 10 percent evaluation assigned effective August 31, 2007.  

An August 2009 rating decision granted service connection for optic nerve stroke, with a 70 percent rating assigned effective August 31, 2007.  An April 2011 rating decision granted an effective date of March 29, 2006 for service connection for optic nerve stroke.  An April 2011 supplemental statement of the case (SSOC) awarded an increased (20 percent) rating for peripheral neuropathy of the right and left lower extremities, effective May 1, 2009.  This SSOC also listed a new issue of entitlement to an earlier effective date for residuals of stroke.

The Board also notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of an increased rating in excess of 20 percent for peripheral neuropathy of the right and left lower extremity from May 1, 2009 and an increased rating in excess of 70 percent for optic nerve stroke, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to May 1, 2009, the Veteran's right lower extremity peripheral neuropathy has been manifested by no more than mild incomplete paralysis.  

2.  Prior to May 1, 2009, the Veteran's left lower extremity peripheral neuropathy has been manifested by no more than mild incomplete paralysis.  

3.  Service connection for residuals of stroke was granted in a June 2009 rating decision, effective August 31, 2007; the Veteran did not appeal this decision.    

4.  Other than already service-connected optic nerve strokes and the July 2007 cerebrovascular accident, there has been no other diagnosed stroke.

5.  The appeal for service connection for residuals of stroke has been granted in full with the awards of service connection for residuals of stroke and/or optic nerve strokes.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2012).  

2.  The criteria for a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2012).  

3.  The perfected appeal for service connection for residuals of stroke has been granted in full, and the Veteran did not initiate an appeal with the effective date assigned to that disability.  38 U.S.C.A. §§ 7104, 7105 5107 (West 2002); 38 U.S.C.A. §§ 20.200, 20.201, 20.302 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is expected to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in an April 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and they type of evidence which impacts those determinations.  

However, the appeals concerning the claims for higher ratings arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private treatment records and examination reports.  The Veteran has not identified and/or provided releases for any additional evidence that needs to be procured.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess/Hartman, 19 Vet. App. at 492; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

The Veteran's right and left lower extremities peripheral neuropathy are currently rated under 38 C.F.R. § 4.118, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; an 80 percent rating is warranted for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.


A. Right Lower Extremity Peripheral Neuropathy

Historically, the Veteran filed a claim for right lower extremity peripheral neuropathy in March 2006.  

An August 2006 VA Agent Orange registry evaluation report noted the Veteran's complaint of episodes of tingling and numbness in his feet consistent with peripheral neuropathy.  

On January 2007 VA examination for diabetes, the Veteran reported his legs have an aching, tingling sensation; the aching has decreased, but the tingling remains constant.  On physical examination, there was no evidence of right side motor loss.  There was evidence of nonspecific diminished vibratory sensation in the bilateral feet.  Deep tendon reflexes were 2+ on the right side.  

A February 2008 VA treatment record noted the Veteran's complaint of sharp pains (rated a 4 on a scale to 10) and tingling in his feet for years.  He was able to ambulate independently.  

In this case, the Board finds that there are no described neurologic manifestations that would warrant an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to May 1, 2009.  The evidence of record notes the Veteran's complaint of right lower extremity pain and tingling.  On January 2007 VA examination, deep tendon reflexes were 2+, there was no evidence of right side motor loss, and there was diminished vibratory sensation in the bilateral feet.  The evidence reflects that prior to May 1, 2009, the problems associated with the Veteran's right lower extremity peripheral neuropathy are wholly sensory.  

Given the level of sensory involvement detailed by the examiner, the Board finds that the overall disability picture for the period prior to May 1, 2009 for the Veteran's right lower extremity peripheral neuropathy more nearly approximates the criteria for a 10 percent rating, that is, mild incomplete paralysis of the sciatic nerve.  As such, a higher rating is not warranted.  


B. Left Lower Extremity Peripheral Neuropathy

Historically, the Veteran filed a claim for left lower extremity peripheral neuropathy in March 2006.  

An August 2006 VA Agent Orange registry evaluation report noted the Veteran's complaint of episodes of tingling and numbness in his feet consistent with peripheral neuropathy.  

On January 2007 VA examination for diabetes, the Veteran reported his legs have an aching, tingling sensation; the aching has decreased, but the tingling remains constant.  On physical examination, there was no evidence of left side motor loss.  There was evidence of nonspecific diminished vibratory sensation in the bilateral feet.  Deep tendon reflexes were 2+ on the left side.  

A February 2008 VA treatment record noted the Veteran's complaint of sharp pains (rated a 4 on a scale to 10) and tingling in his feet for years.  He was able to ambulate independently.  

In this case, the Board finds that there are no described neurologic manifestations that would warrant an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to May 1, 2009.  The evidence of record notes the Veteran's complaint of left lower extremity pain and tingling.  On January 2007 VA examination, deep tendon reflexes were 2+, there was no evidence of left side motor loss, and there was diminished vibratory sensation in the bilateral feet.  The evidence reflects that prior to May 1, 2009, the problems associated with the Veteran's left lower extremity peripheral neuropathy are wholly sensory.  

Given the level of sensory involvement detailed by the examiner, the Board finds that the overall disability picture for the period prior to May 1, 2009 for the Veteran's left lower extremity peripheral neuropathy more nearly approximates the criteria for a 10 percent rating, that is, mild incomplete paralysis of the sciatic nerve.  As such, a higher rating is not warranted.  

C. Extraschedular Consideration

The Board has also considered whether prior to May 1, 2009, the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with regard to his disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


Earlier Effective Date for Service Connection for Residuals of Stroke

In March 2006, the Veteran filed his initial claim for service connection for residuals of stroke, secondary to diabetes, however diagnosed.  The April 2007 rating decision denied the claim because the medical evidence did not reflect that he had suffered a stroke.  However, when he filed his notice of disagreement (NOD), he indicated that he had suffered another stroke in July 2007.  He stated this under his discussion pertaining to both his visual loss issue and the residuals of stroke issue.


In the January 2009 statement of the case (SOC), the Decision Review Officer (DRO) made a specific point of stating that while evidence showed he suffered a stroke on July 30, 2007, this occurred after his initial claim and rating decision, and therefore was considered a "new claim" and not part of the claim for residuals of stroke on appeal.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir.1996), ("a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.").  The Veteran was advised that this new claim would be separately adjudicated.  Thereafter, in a June 2009 rating decision, service connection for the July 2007 cerebrovascular accident was granted effective August 31, 2007.  The Veteran did not submit any correspondence within one year following that decision expressing disagreement with the effective date assigned.  Thus, the June 2009 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.302.

In this regard, pursuant to 38 U.S.C.A. § 7105(a), a request for appellate review by the Board of a decision by the RO is initiated by filing a notice of disagreement 
and completed by a substantive appeal after an SOC has been furnished.  See 38 C.F.R. § 20.200.  A claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that that RO mails notice of the determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

Despite the fact that the Veteran did not file an NOD with the June 2009 decision, an April 2011 supplemental statement of the case (SSOC) included a new issue of entitlement to an earlier effective date for residuals of stroke.  The January 2009 SOC made it clear that the July 2007 cerebrovascular accident was a new claim; that claim was granted in full with the award of service connection, and the Veteran did not appeal the effective date assigned for the award of that disability.  Thus, there is nothing to support that issue being included in the SSOC.  Once service connection is awarded, a claim (and appeal) for service connection is granted in full.  Any disagreement with the effective date or evaluation assigned on the 
initial award requires a new NOD to place those issues in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) ("Because the first appeal concerned the rejection of the logically up-stream element of service-connectedness, the appeal could not concern the logically down-stream element of compensation level").  Such was clearly not the case here.  The Board notes that this erroneous April 2011 SSOC was issued more than one year after the June 2009 rating decision; thus, the Veteran was not prejudiced into thinking an appeal concerning an effective date was already pending such that a new NOD was unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Indeed, the Veteran, when contacted in June 2011 by the RO concerning a hearing request, indicated he thought his appeal was done.  

The Board acknowledges that the claim for the July 2007 stroke was granted before the award of the optic nerve strokes; so arguably, the appeal of the March 2006 claim for residuals of strokes remained pending even after the June 2009 grant of service connection for stroke residuals.  Indeed, during the May 2009 VA examination, the Veteran reported to the examiner that he had optic nerve strokes in 2001 and a brain stroke in the cerebellum in July 2007.  Thus, it appears the Veteran's claim for residuals of strokes in March 2006 actually pertained to his optic nerve strokes.  As noted above, when filing his NOD, he included a statement about having "another" stroke in July 2007 under his discussion concerning the rating for his visual impairment.  The August 2009 rating decision awarded service connection for optic nerve strokes, and an April 2011 rating decision awarded the effective date for the optic nerve strokes back to the original date of claim of March 2006.  Thus, to the extent the appeal with the April 2007 denial of service connection for residuals of strokes pertained to his optic nerve strokes, such appeal was also resolved in full by the grant of service connection.  Id.  The Veteran has not indicated any disagreement with the award of service connection of optic nerve strokes, which the Board notes is effective from the date the original claim for service connection was filed.  There are no documents in the file that were received earlier than March 29, 2006.


As shown above, there is no legal basis for the RO's inclusion of an issue of entitlement to an earlier effective for residuals of stroke in the April 2011 SSOC.  The Veteran was awarded service connection for his cerebrovascular stroke occurring in July 2007 and did not file an NOD with the effective date of that award.  He was awarded service connection for his optic nerve strokes, which are the only other "strokes" noted in the record, and such was awarded back to his initial date of claim.  There is no medical evidence showing the Veteran has suffered from any strokes other than the ones for which service connection has already been granted.  Indeed, a September 2004 MRI revealed a normal brain other than optic nerve hemorrhages.  Thus, the Veteran has already established service connection for his claimed residuals of stroke, and the Veteran has not disagreed with the effective date assigned to the award of service connection by the June 2009 rating decision.  Moreover, service connection for the optic nerve strokes was granted back to his original date of claim.  Thus, there is no case or controversy remaining concerning the perfected appeal of service connection for residuals of stroke.  See Grantham, 114 F.3d at 1158-59 ("Because the first appeal concerned the rejection of the logically up-stream element of service-connectedness, the appeal could not concern the logically down-stream element of compensation level").

In the absence of a notice of disagreement with the effective date of the award of service connection for residuals of stroke granted in the June 2009 rating decision, there is no appeal as to the effective date for residuals of stroke pending for the Board to review.  Further, to the extent the claim for residuals of stroke in March 2006 pertained to the Veteran's optic nerve strokes, the award of service connection constitutes a grant of the appeal as to service connection for residuals of stroke.  

For the reasons set forth above, an issue of entitlement to an earlier effective date for the award of service connection for residuals of stroke is not on appeal and the issue is dismissed.  38 C.F.R. §§ 20.200 (an appeal consists of a timely filed NOD); see also 38 C.F.R. § 20.201.



ORDER

Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy, prior to May 1, 2009, is denied.  

Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy, prior to May 1, 2009, is denied.  

The issue of entitlement to an earlier effective date for the award of service connection for residuals of a stroke is dismissed. 


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for increased ratings for optic nerve stroke and peripheral neuropathy of the right and left lower extremities from May 1, 2009.  

The Veteran was last afforded a VA examination for his peripheral neuropathy of the right and left lower extremities in May 2009 and for his optic nerve stroke in July 2009, over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's representative has argued that the Veteran's disabilities have worsened since the last examination.  

Because there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of the duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have recently treated him for his service-connected peripheral neuropathy of the lower extremities, and for his optic nerve stroke/visual impairment.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain relevant ongoing VA treatment records dating since February 2011 from the VA Medical Center in Chillicothe, Ohio.  

2. Schedule the Veteran for a VA peripheral nerves examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The claims file must be reviewed by the examiner in conjunction with the appeal.  

The examiner should describe all symptomatology related to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, including motor and sensory.  

3. Schedule the Veteran for a VA eye examination to determine the current nature and severity of his service-connected optic nerve stroke residuals.  The claims file must be reviewed by the examiner in conjunction with the appeal.  

The examiner should describe all symptomatology related to the Veteran's service-connected optic nerve stroke residuals.  All indicated tests and studies should be performed, including visual field testing, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings.  

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


